Order, Supreme Court, New York County (Jane Solomon, J.), entered on or about November 22, 2000, which granted defendant’s motion to dismiss the complaint for failure to state a cause of action, unanimously affirmed, with costs.
Plaintiffs’ claims for professional malpractice, breach of contract and prima facie tort, premised on the allegation that defendant gave false testimony in a New Jersey action, were *235properly dismissed, since “[a] witness at a judicial or quasi-judicial proceeding enjoys an absolute privilege with respect to his or her testimony” (see, Pfeiffer v Hoffman, 251 AD2d 94, 95). Although there is an exception to this privilege where the testimony is part of a larger scheme to defraud (see, Newin Corp. v Hartford Acc. & Indem. Co., 37 NY2d 211, 217), plaintiffs have not alleged facts from which a larger fraudulent design may be inferred. Concur — Mazzarelli, J.P., Andrias, Sullivan, Buckley and Marlow, JJ.